Case 6:74-cv-00234-FPG Document 111 Filed 03/31/21 Page 1 of 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

JOHN E. HOWARD, et al.,

 

Plaintiffs, DECISION AND ORDER
Vv. Case # 74-CV-234-FPG
ELISHA FREEDMAN, et al.,
Defendants.
INTRODUCTION

In May 1974, Plaintiffs in this case sued the City Manager for the City of Rochester (the
“City”), and various City officials, seeking increased minority representation among the police
officers of the Rochester Police Department (“RPD”). On May 12, 1975, the late Honorable
Harold P. Burke issued a Consent Decree under which Defendants agreed, among other things, to
increase and maintain the number of minority! police officers serving in the RPD. ECF No. 95.
The Consent Decree required Defendants to take several steps to increase and maintain recruiting
of minority applicants. It was designed to terminate once one-quarter of RPD officers were non-
white.

On May 27, 1992, the late Honorable Michael A. Telesca modified the Consent Decree in
part by removing the clauses tying the termination of the Consent Decree to achieving the goal of
25% minority representation in the RPD. ECF No. 96. The modification of the Consent Decree
appeared to recognize that the Court’s continued monitoring would help facilitate progress toward
increased minority representation. Therefore, the Consent Decree would continue until further

order of the Court.

 

1 As used in the Consent Decree and as modified in subsequent orders, “minority” means a person who is “black,
[Hispanic], or a member of some other nonwhite minority group.” ECF No. 95 at 5; see ECF No. 96 at 4. The Court
uses this term interchangeably with “non-white.”
Case 6:74-cv-00234-FPG Document 111 Filed 03/31/21 Page 2 of 6

On October 23, 2006, Judge Telesca again modified the Consent Decree to require that, in
certain circumstances, the RPD explain its reasons for rejecting a minority application, and to
provide the applicant with the right to review. ECF No. 84.

Under the Consent Decree, the RPD is required to select “two persons from the sublist of
qualified minority candidates for every three persons selected from the sublist of qualified
nonminority candidates.” ECF No. 96 at 2. While the RPD has generally maintained that standard
throughout the duration of the Consent Decree, it has occasionally sought temporary waivers of
the hiring ratio. See ECF No. 97. Under the Consent Decree, the RPD is required to file an annual
report regarding its hiring and retention efforts for minority candidates.

On March 12, 2021, the RPD filed its annual status report. ECF No. 110. The 2021 report
indicated that, in 2020, 20 officers were hired, 6 of whom were minorities. Unfortunately, three
of those minority candidates have since resigned. ECF No. 110 at 1-2. The remaining candidates
were white. Due to the COVID-19 pandemic, 2020 recruitment efforts were largely conducted
virtually and the RPD placed increased emphasis on social media. ECF No. 110 at 2.

Although the modifications of the Consent Decree removed the Consent Decree’s
termination provision tied to 25% minority representation, in their reports to the Court, Defendants
continue to use it as a benchmark. The RPD currently employs 697 police officers, 75.3% of
whom are white. The remaining 24.7% of RPD police officers are minorities: 10.9% black, 11.0%
Hispanic, and 2.8% Asian.” Dishearteningly, the current staffing level of non-white officers still

falls below the 25%.

 

2 The Court notes that 86.4% of RPD police officers are men and only 13.6% are women. While outside the scope of
the Consent Decree, the Court recommends that the RPD look critically at its hiring practices as they relate to women.

2
Case 6:74-cv-00234-FPG Document 111 Filed 03/31/21 Page 3 of 6

DISCUSSION

Recognizing the toll the COVID-19 pandemic has had on hiring and retention, the Court
accepts Defendants’ report but notes that the current staffing level of minorities at the RPD falls
slightly short of the 25% level originally anticipated by the Consent Decree. The Court encourages
Defendants, as Judge Telesca did in a prior order, to “persist . . . in [their] aggressive approach to
recruiting qualified minority candidates in keeping with the intent and spirit of the Consent
Decree.” ECF No. 102 at 2. While the Court acknowledges Defendants’ efforts to recruit and
retain minority candidates, the Court encourages Defendants to implement new initiatives and
strategies to eliminate the shortfall and increase recruitment and retention of non-white police
officers.

I, Recruitment and Retention

The Court recognizes that Defendants have engaged in substantial efforts to recruit
qualified minority candidates. For example, the RPD has developed a recruitment unit attached to
its Community Affairs Bureau, hired two full-time recruiters, increased the budget for recruiting,
purchased and utilized new recruitment vehicles, and increased its recruitment social media
presence.

Still, that the RPD continues to struggle to meet or exceed the 25% non-white goal
contemplated in the Consent Decree demonstrates that more hard work is needed. Defendants are
encouraged to consider and implement appropriate recommendations contained in the City’s
“Community Response to Governor Cuomo’s Executive Order 203: Police Reform and

Reinvention Collaborative,” issued in March 2021 (the “Community Response”).? Among other

 

3 City Council approved the plan on March 29, 2021. The approved plan is located at:
https://www.cityofrochester.gov/executiveorder203/.
Case 6:74-cv-00234-FPG Document 111 Filed 03/31/21 Page 4 of 6

things, the Community Response recommends that the RPD overhaul the Civil Service hiring
system, create civilian public safety interview panels to assess candidates for the RPD, increase
recruitment through the Rochester City School District and local colleges, share information with
the community about the backgrounds of new hires, and require city residency for newly-hired
police officers. Defendants may also consider expanding the geographic area in which they recruit
police officers—both as new recruits and as lateral, experienced candidates from other
departments—to other parts of the country in an effort to broaden the pool of diverse candidates.
To that end, the RPD’s marketing and recruiting efforts must be designed to seek and hire diverse
candidates that reflect the City’s population. Additionally, Defendants should consider how the
RPD can better convert passing police officer civil service exam candidates into recruit class
members. For example, in 2020, there were 165 minority candidates who passed’ the police officer
civil service exam; only six were hired. ECF No. 110 at 3. Whether that is because candidates
were offered positions but declined them or because they were not offered positions, Defendants
must work to broaden the appeal of becoming a police officer in the RPD.

This raises a final point: Defendants must consider not only how they can recruit minority
police officers, but also, importantly, how they can retain those officers. For example, in 2020,
the RPD hired six minority police officers into its recruit class; three have already resigned.
Retention of just half of the hiring class of minority police officers after less than a year is
unacceptable.
I. The City’s Changing Demographics

The purpose of the 1975 Consent Decree was to “increase minority representation” within

the RPD’s ranks to 25%. That benchmark was set to correspond to the demographic composition

 

‘ Critically, nearly 93% of minority exam participants passed the exam. ECF No. 110 at 3.

4
Case 6:74-cv-00234-FPG Document 111 Filed 03/31/21 Page 5 of 6

of the City in the 1970s. Since then, the demographics have shifted dramatically, widening the
gulf between the demographic makeup of the RPD’s officers and the people they serve.

In the 1970s, the City’s population was 82.4% white and 16.8% non-white.° Statistical
Abstract of the United States: 1974, United States Census Bureau, available at
https://www.census.gov/library/publications/1974/compendia/statab/9Sed.html (last visited Mar.
31, 2021) (Rochester’s statistics are located in Part 13 on page 907). By 2019—the latest data
available from the Census Bureau—the proportion of the City’s population that is white decreased
to 36.7%, while the proportion of minorities has increased to about 63%, including 39.8% black,
19.2% Hispanic, and 3.1% Asian. QuickFacts: Rochester city, New York, United States Census
Bureau, available at https://www.census.gov/quickfacts/rochestercitynewyork (last visited Mar.
31, 2021). Yet the demographic composition of RPD officers in 2020 does not reflect the
demographics of the people they now serve. Rather, the composition of RPD officers in 2020
mirrors the demographics of the City as they were nearly 50 years ago.

That must change. The Consent Decree recognized that representation matters. Ensuring
that City residents see and interact with police officers who have had similar life experiences and
who look like them is not just a hollow aspiration; it makes policing more effective. But, as the
Community Response suggests, with the demographic shifts in the City’s population, the original
directive that RPD’s ranks include 25% non-white officers is outdated and woefully out of step
with the Rochester of today. Sadly, the RPD cannot even meet that outmoded and underwhelming
metric. With such a high proportion of minority City residents, the corresponding proportion of

minority RPD officers should be much higher. Such a low bar has, perhaps, enabled the RPD’s

 

5 At the time, the United States Census Bureau only differentiated between “white” and “negro” residents. Id.

5
Case 6:74-cv-00234-FPG Document 111 Filed 03/31/21 Page 6 of 6

hiring and retention efforts to stagnate. We can do better. The RPD must endeavor to foster new
ideas and renewed commitment to racial parity.
CONCLUSION
The Court is not in a position to require such changes, but it can help to facilitate them. As
the Consent Decree contemplates and the Community Response recognizes, the parties may seek
modification of the Consent Decree. Court encourages them to do so as part of a more
comprehensive plan to fulfill the spirit of the Consent Decree if they deem it the most effective

way to reach this goal. In addition, by April 30, 2021, Defendants shall prepare and file a report

to the Court:
l. Detailing (A) the recruiting and retention efforts the RPD has taken to increase and
maintain minority representation and (B) the recruiting and retention efforts the
RPD intends to take in the future to increase and maintain minority representation;
and
2. Describing the reasons the most recent non-white RPD officers resigned from the

police force, without divulging identifying information or violating confidentiality.

IT IS SO ORDERED.

 

Dated: Maret] 2021
Rochester, New York

 

 

Hony FRANK P. GERAGLJIR.
Chef Judge

United States District Co

   

 
